Title: From George Washington to John Jay, 13 July 1779
From: Washington, George
To: Jay, John


        
          
            Sir
            New Windsor July the 13th 1779
          
          In my Letter of the 9th which I had the honor of addressing to Your Excellency, I informed you of the proceedings and ravages of the Enemy on the Sound till that time, as far as I had been advised. I now take the liberty to transmit an Extract of a Letter of the 10th (No. 1) from Governor Trumbull—and of the same date (No. 2) from General parsons, by which Your Excellency will find, that they have burnt Fairfield. I also transmit Sr George Colliers & Major General Tryon’s address to the Inhabitants of Connecticut delivered at the time and a Copy of Colo. Whitings Answer. The Enemy’s devastations do not stop here—as you will perceive by the Inclosure No. 3 (an Extract of a Letter from Genl parsons of the 11th) announcing the destruction of Norwalk. In the several descents made by the Enemy, the Militia from the Accounts I have received considering their number and the sudden manner in which they assembled, acquitted themselves with great spirit.
          Besides the measures taken with respect to Glover’s Brigade, of which I advised Your Excellency—on the 10th as soon as I heard that a body of the Enemy were moving towards Horseneck, I sent orders to Major General Heath, who lay in the Highlands on the East side of the River, to march that way, as early as possible the next morning with the Two Connecticut Brigades, on the route by Crompond, Bedford or Ridgefield as circumstances might point out; and to give every aid and countenance, consistent with prudence, to the Militia to repress their depredations. I have requested General parsons to fix their extent with as much precision as he can. If it is practicable, it seems to me, high time to retaliate by destroying some of their Towns.
          I must take the liberty to request that an early supply of money may be sent to the Deputy pay master General, for paying the gratuity of 100 Dollars to the Soldiers. From the great uneasiness prevailing among many of the pensylvania Troops and frequent desertions, occasioned in great measure by the exorbitant bounties given by some of the States for short and temporary services—and which must encrease with the practice, I have been obliged to draw on the Military chest for a very large sum to pay the gratuity in hopes that it might have a favourable influence. This may occasion some deficiency of money even for discharging ⟨the Reg⟩imental demands to the last of ⟨May—⟩the latest period to which any Warrants have been drawn; and possibly delaying the gratuity from other parts of the Army, entitled

to it, may excite some degree of uneasiness. I cannot tell at this time, for what number of Men to estimate the supply that will be necessary; but no inconvenience will result from a more than ample provision, as the balance in such case will answer other purposes. It may be pretty well ascertained from the Muster Rolls, which, I believe, are deposited with the Treasury Board.
        
        
          ½ past 9 OClock P.M.
          I this minute returned from the Fort and the posts below, when I had the Honor to receive your Excellency’s Letter of the 9th with the papers to which it refers. I have also to inform you, that by a Letter from Genl Heath of the 12th just come to hand—the Enemy have burnt Bedford. I have the Honor to be with great respect & esteem Yr Excelleny’s Most Obedt sert
          
            Go: Washington
          
        
      